Citation Nr: 1505911	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  13-01 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1989 to October 1993.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2013, the Veteran testified regarding this matter at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 


FINDINGS OF FACT

1. The Veteran had left ear hearing loss when accepted for his period of active service. 

2. The evidence of record shows that the Veteran's left ear hearing loss increased in severity during service and left ear hearing loss is related to active service. 

3. The Veteran does not have a current right ear hearing loss for VA purposes.


CONCLUSIONS OF LAW

1.  The Veteran's pre-existing left ear hearing loss was aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2014).

2. The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in December 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained.  Also, the Veteran was provided a VA examination of his claimed bilateral hearing loss in January 2011, with a subsequent March 2011 VA examination note and October 2011 Disability Benefits Questionnaire (DBQ) medical opinion.  The Board finds the VA examination read in conjunction with subsequent medical opinions are adequate as each was based on a complete review of the Veteran's claims file and medical history, and grounded in medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In addition, certain chronic diseases, such as organic diseases of the nervous system to include sensorineural hearing loss, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system to include sensorineural hearing loss.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

The term "noted" denotes only such defects, infirmities, or disorders as are recorded in examination reports at service entrance examination, acceptance, and enrollment.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a). 

If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The defect, infirmity, or disorder must be detected and noted at entrance examination by a person who is qualified through education, training, or experience to offer medical diagnosis, statement or opinions.  See 38 C.F.R. § 3.304(b); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant. 


Left Ear

The Veteran asserts his left hear hearing loss was aggravated during service.  

Regarding the Veteran's claim for service connection for left ear hearing loss, the results of the January 2011 VA examination reflect the Veteran currently has hearing loss for VA purposes in the left ear.  38 C.F.R. § 3.385.  Accordingly, a current disability is established.  Therefore, the primary question on appeal is whether this bilateral hearing loss began during, or was otherwise caused by, the Veteran's active service.

Under VA regulations, a Veteran is presumed to be in sound condition when he entered into military service, except for defects, injuries, or condition noted on the entrance examination.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304.

In this case, audiometric testing was conducted at his June 1989 entrance examination, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.


HERTZ

500
1000
2000
3000
4000
LEFT
40
40
20
20
15

The Board notes that as the unit's puretone thresholds for the left ear at 500 and 1000 Hertz are 40 decibels, this finding meets the definition of hearing loss in the left ear upon entry into service.  See 38 C.F.R. § 3.385.  Since the June 1989 entrance examination noted left hear hearing loss upon entry into service, the Veteran is not entitled to the presumption of soundness for the left ear. 

The Veteran was afforded another audiometric test in October 1989.  The relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.



HERTZ

500
1000
2000
3000
4000
LEFT
35
35
15
25
20
 
The audiometric report noted the Veteran's "hearing loss profile is H2 and does not exceed H-32," and further noted "not routinely exposed to hazardous noise."  

Another service treatment record noted audiometric testing was conducted again in February 1992.  The relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.


HERTZ

500
1000
2000
3000
4000
LEFT
45
45
30
30
25
 
In August 1993, the Veteran underwent left middle ear exploratory surgery.  Preoperative diagnosis was conductive hearing loss left ear, rule out otosclerosis.  Postoperative diagnosis was conductive hearing loss left ear secondary to otosclerosis with immobile stapes and over hanging facial nerve covering oval window.  Another August 1993 service treatment record noted the Veteran reported a progressive and then stable left conductive hearing loss over the past 5 years.  It further noted "[a]udiogram confirms a low frequency conductive hearing loss maximal at 500 and 1000 Hz. in the 45 decibel range."  

The Veteran was again afforded audiometric testing in September 1993.  The relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.



HERTZ




500
1000
3000
4000
LEFT
50
50
30
25

Therefore, the available medical evidence suggests the Veteran's pre-existing left ear hearing loss increased in severity during active service.

The Veteran was afforded a VA examination in January 2011.  The examiner found the Veteran had a moderately severe rising to a moderate mixed hearing loss in the left ear.  The examiner further noted he compared the enlistment hearing test to the separation hearing test and noted a decrease in hearing in the left ear while in the military.  He opined that hearing loss is not likely due to noise exposure, but likely due to middle ear pathology.  

The March 2011 VA examination note stated the Veteran was exposed to a lot of noise at an airbase in Kores and left ear was worse; slowly getting worse.  The note confirmed the January 2011 finding that the Veteran had hearing loss in the left ear. 

In the October 2011 VA DBQ, the examiner opined that the Veteran's currently diagnosed hearing loss is not caused by or a result of treatment for hearing loss during active service, explaining the cause of hearing loss in the left ear was otosclerosis secondary to immobile stapes.  The examiner further opined that the Veteran's military service has not aggravated the otosclerosis beyond the normal progression of the disability.  The examiner explained the "[o]tosclerosis of left ear due to immobile stapes causing conductive hearing loss in the left ear.  Found on enlistment physical."  The examiner elaborated that loss of hearing in the left ear was due to otosclerosis of the left ear due to immobile stapes, which was confirmed by left middle ear exploration.  Otosclerosis in middle ear is a common cause of low frequency conductive hearing loss and gradual progression of hearing deficit is common with otosclerosis.  The examiner further noted mild conductive hearing loss in the left ear on the Veteran's enlistment physical in June 1989 progressed to mild to moderate hearing loss on hearing test conducted on February 1992.  

The Veteran submitted a private medical opinion from Dr. G.L.H. in April 2013 that noted the Veteran's service treatment records had been reviewed.  Dr. G.L.H. stated the Veteran had nominal hearing loss at the time of entry into service that significantly worsened throughout service.  He stated it is at least as likely as not that the Veteran's mild hearing loss on enlistment was aggravated beyond normal progression during his military service.  He explained that during his military tenure, he was exposed to daily loud noises in the form of aircraft and he was on an airbase, which contributed to his significant decline in hearing.  

The Veteran submitted a private medical treatment record from Dr. L.C.S. in April 2013.  After reviewing the Veteran's service treatment records, to include records from his 1993 surgery, Dr. L.C.S. found that there was progression of the Veteran's hearing loss during his time in the military and some progression since then as well.  However, Dr. L.C.S noted he could not explain that the progression was related to what the Veteran was exposed to in the military.  He noted the best explanation was the one found at the time of the Veteran's in-service surgery; the Veteran had a stiff stapes and a prolapsed facial nerve, which both could have created the loss.  The stiffness could even be from the facial nerve prolapse for that matter. 

The Veteran further submitted another private medical treatment record from Dr. E.S.E. in April 2013 that noted he performed the Veteran's 1993 in-service exploratory left ear procedure.  It was noted otosclerosis was originally diagnosed in 1993 while the Veteran was on active duty.  Dr. E.S.E. noted "it's well documented that this was service-connected because it was diagnosed while he was on active duty."  

Based upon the evidence of record in conjunction with the applicable laws and regulations, the Board finds the evidence for and against the Veteran's service connection claim at least in relative equipoise.  While the October 2011 DBQ ultimately determined military service had not aggravated the otosclerosis beyond the normal progression of the disability, most medical evidence notes the Veteran's left ear hearing loss was aggravated by military service.  Various medical professionals who evaluated the Veteran during and after service all note the Veteran's left ear hearing loss was aggravated beyond normal progression during his military service. 

Based on the foregoing, the Board finds that the evidence is at least in relative equipoise regarding whether the Veteran's left ear hearing loss was aggravated beyond normal progression during service.  Accordingly, reasonable doubt will be resolved in favor of the Veteran, and service connection by way of aggravation is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102

Right Ear

The Veteran contends he has a right ear hearing loss from an in-service surgery.

In this case, audiometric testing was conducted at his June 1989 entrance examination, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.


HERTZ

500
1000
2000
3000
4000
Right
10
0
0
0
0

The Veteran was afforded another audiometric test in October 1989.  The relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.


HERTZ

500
1000
2000
3000
4000
Right
15
5
0
5
10
 
Another service treatment record noted audiometric testing was conducted again in February 1992.  The relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.


HERTZ

500
1000
2000
3000
4000
Right
10
5
0
5
10

The Veteran was again afforded audiometric testing in September 1993.  The relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.


HERTZ

500
1000
2000
3000
4000
Right
15
5
0
0
0

During a January 2011 VA examination, the Veteran was afforded audiometric testing.  The relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.



HERTZ




500
1000
2000
3000
4000
Right
10
5
5
15
20

Speech recognition score was 96 percent in the right ear.  The Board finds the evidence in the record shows the Veteran has not had a right ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

The Veteran asserts that he has a current right ear hearing loss disability, and the Board acknowledges that he is competent to describe his general perception of hearing.  However he is not competent to opine as to the specific audiometric values for his hearing or the speech recognition scores.  Accordingly, his assertion as to a current hearing loss disability for VA purposes is not competent evidence. 

While the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, McClain v. Nicholson, 21 Vet. App. 319 (2007), Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  The definition of disability comports with the everyday understanding, which is defined as an "inability to pursue an occupation because of physical or mental impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

As the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Service connection for aggravation of pre-existing left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


